Per Curiam.
This court on February 4, 1969, affirmed the conviction of the appellant James Edmund Groppi (see 41 Wis. 2d 312, 164 N. W. 2d 266). This court is now in receipt of a mandate from the United States Supreme Court under date of February 23, 1971, stating in part that it was ordered and adjudged on January 25, 1971, by the United States Supreme Court that “the judgment of the Supreme Court of the State of Wisconsin in this cause be reversed with costs, and that this cause be remanded to the Supreme Court of the State of Wisconsin for further proceedings not inconsistent with the opinion of this Court.”
Pursuant to the mandate, this cause is remanded to the county court, branch number 12, of Milwaukee county, with directions to hold a hearing on the motion of James Edmund Groppi for a change of venue because of alleged community prejudice against him at the time such motion was made. If it is found such community prejudice existed, the change of venue shall be granted and a new trial had if the state so elects. If no such community prejudice is found or if James Edmund Groppi refuses to undertake the hearing on his motion, the judgment of conviction is to be reinstated.